DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                          Status of Application 
2	This instant Office Action is in response to Amendment filed on 7/6/2022.
3.	This Office Action is made Notice of Allowance.
4.	Claims 1-20, 23-24, 29, 33-34, and 39 were previously canceled.
5.	Claims 41-44 are currently canceled. 
6.	 Claims 21-22, 25-26, 27-28, 30-32, 35-36, 37-38, 40 numbered accordingly are allowed herein. 
                                                     Response to Arguments
7.	Applicant’s arguments regarding the amendment filed on 7/6/2022 have been fully considered; however in light of Applicant’s amendment that distinguish over the applied prior art references and produced allowable subject matter the arguments are considered moot and Notice of Allowance is issued herein. 
8.	In light of amendment to the claims, the 35 USC 112b rejection is withdrawn herein. 
EXAMINER REASONS FOR ALLOWANCE/Allowable Subject Matter
1.	Claims 21-22, 25-26, 27-28, 30-32, 35-36, 37-38, 40 are allowed herein and numbered accordingly.
2.	As to Independent Claims 21, 27, 31, and 37 the limitations recited in the claims along with its dependent claims are allowed because in combination with their dependent claims the closest prior arts, Yang et al. US 20140341143 discloses in Section [0009] Preferably, control information may be downlink control information (DCI) and the control channel candidates may be physical downlink control channel (PDCCH) candidates; Section [0052] A plurality of PDCCHs can be transmitted within a control region, PDCCHs is transmitted on CCEs (control channel elements); and the CCE is a logical allocation unit used to provide the PDCCH with a coding rate based on a state of a radio channel; Section [0080] Modulation symbols correspond to PDCCH and are mapped to CCE; Section [0161] UE receives a PDCCH, based on time/frequency configurations; and prior art Papasakellariou et al. US 20180019843 teaches in Section [0082-0083] UE’s RF transceiver-310 is capable of receiving first PDCCHs in first time-frequency resources and receiving second PDCCHs in second time-frequency resources, wherein second time resources are different than first time resources.  UE is capable of receiving first PDCCHs in first time-frequency resources that are located in first time instances and receiving second PDCCHs in second time-frequency resources that are located in second time instances; and the prior art Nory US 20130044664 in particular Section [0037] A UE and BS include a precoder, further maintain, a precoding matrix, which precoding matrix comprises multiple sets of matrices and wherein each set of matrices is associated with a combination of antennas for downlink transmission applicable to each antenna. Precoding matrices are well-known in the art and will not be described in greater detail; Section [0054] UE is expected to monitor a set of EPDCCH candidates according to all applicable Downlink Control Information (DCI) formats for that candidate; Each EPDCCH candidate is associated with a control channel element (CCE) or a set of aggregated CCEs; Each enhanced control channel element (eCCE) comprises time-frequency resource elements (REs) within the RBs of the EPDCCH RB set.
However, Yang in view of Papasakellariou and in further view of Nory do not render obvious in combination with other limitations in the independent claims the claim elements a downlink control channel transmission method comprising: receiving, by a receiving network element, a first target control channel candidate and a second target control channel candidate corresponding to the first target control channel candidate, wherein downlink control information carried by the first target candidate control channel and downlink control information carried by the second target control channel candidate are the same; and receiving, by the receiving network element, downlink data according to the downlink control information; wherein channel coding of the first target control channel candidate and channel coding of the second target control channel candidate are the same, modulation of the first target control channel candidate and modulation of the second target control channel candidate are the same, wherein a time-frequency resource of the first target control channel candidate and a time-frequency resource of the second target control channel candidate are related, wherein the time-frequency resource of the first target control channel candidate is determined based on the time-frequency resource of the second target control channel candidate, or the time-frequency resource of the second target control channel candidate is determined based on the time-frequency resource of the first target control channel candidate, and wherein a demodulation reference signal of the first target control channel candidate and a demodulation reference signal of the second target control channel candidate correspond to different antenna ports.
Therefore, the prior arts on record and further search on prior arts, fail to teach, alone or in combination the above mentioned claimed features along with other limitations as recited are allowed. 
The Examiner note that the entirety of each independent claims are the subject matter that renders each of the claims allowable, not solely the emphasized portion above. The dependent claims are allowable for at least the limitations of the corresponding parent independent claim (and/or their own required limitations).
Furthermore, for claims 21-22, 25-26, 27-28, 30-32, 35-36, 37-38, 40 each meet the provisions of 35 U.S.C. 101 and relevant provisions of 35 U.S.C. 112 in the context of an allowance. Therefore, claims 21-22, 25-26, 27-28, 30-32, 35-36, 37-38, 40 are allowed (as previously addressed).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”













Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


July 15, 2022
/JAEL M ULYSSE/
Primary Examiner, Art Unit 2477